Order filed October 6, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00336-CV
                                    ____________

  MICHAEL REILLY AND RAVAGO AMERICAS LLC D/B/A GENESIS
                     POLYMERS, Appellant

                                        V.

                   PREMIER POLYMERS, L.L.C, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-47163

                                     ORDER

      Our review has determined that a non-redacted copy of Exhibit 1 to
Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss Pursuant to
Texas Citizens Participation Act, which was agreed to be filed under seal was not
included in the clerk’s record. We order the District Clerk to prepare and file with
this court a supplemental sealed clerk’s record containing this document within 10
days from the date of this order.

                                    PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.